Title: To George Washington from Lear &amp; Co., 22 April 1795
From: Lear &amp; Co.
To: Washington, George


          
            Sir
            G[e]orge Town [D.C.] 22nd April 1795
          
          We have the honor to enclose herein a manifest of twenty five hogsheads of Tobacco, shipped by us on board the Ship Alexandria for Liverpool—and an account of seven hogsheads shipped on board the Bark Peggy, Capt. Lunt, for Cowes and a market.
          In consequence of your request to our Mr Lear, to dispose of the above, he had concluded to let the Company have it, on the same terms that they had just purchased tobaccos of like Quality.
          By a letter from him of the 5th Inst. we are advised, that you incline to take the same on your own account, and receive hereafter whatever it may net in Europe.
          The twenty five hogsheads on board of the Alexandria, being an independent adventure, shall be accordingly determined.
          The seven hogsheads, by the Peggy, are among two hundred that we shipped in this Vessel—If You please, they shall remain to your Credit with us—and the amount paid as soon as the same becomes due—which, according to our other purchase on board the same Ship—at the same price, will be ⟨the⟩ 6th May. With the greatest respect We are Sir Your most obedient & very hble Servants
          
            Lear & Co.
          
        